687 N.W.2d 292 (2004)
People
v.
Braxton.
No. 124351.
Supreme Court of Michigan.
June 10, 2004.
SC: 124351, COA: 232830.
By order of January 29, 2004, this Court ordered the Wayne County Prosecuting Attorney to answer defendant's application for leave to appeal. That answer having now been submitted, the application for leave to appeal the July 8, 2003 judgment of the Court of Appeals is again considered, and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case *293 to the Court of Appeals for consideration of whether there is a reasonable likelihood that the jury applied the reasonable doubt instructions in a manner that lowered the government's burden of proof, and, if so, the appropriate standard of review. See Victor v. Nebraska, 511 U.S. 1, 114 S.Ct. 1239, 127 L.Ed.2d 583 (1994). In all other respects, leave to appeal is DENIED.
We do not retain jurisdiction.